Citation Nr: 1725784	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected ischemic heart disease prior to August 13 2010, including an effective date prior to August 13, 2010 for the 100 percent rating currently in effect.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1958 through October 1984.  This included deployment to the Republic of Vietnam, and he earned the Combat Infantryman's Badge for his service there.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  The January 2011 rating decision granted service connection for ischemic heart disease, and assessed a 10 percent initial rating effective November 6, 2003.  The February 2011 rating decision increased this initial evaluation to 100 percent effective August 13, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board was previously before the Board in September 2015, and the Board denied an earlier effective date for the award of service connection for ischemic heart disease.  In September 2015, the Board also remanded the issue of entitlement to an increased initial evaluation for ischemic heart disease, including entitlement to an earlier effective date for the 100 percent evaluation currently in place as of August 13, 2010 for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The AOJ issued a supplemental statement of the case rather than a statement of the case in December 2016, and the case has since been returned to the Board.  

However, in no case will a supplemental statement of the case be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case.  38 C.F.R. § 19.31(a).  In the September 2015 remand, the Board found that the Veteran's December 2011 notice of disagreement clearly indicated his appeal of the initial rating assigned to ischemic heart disease, but also noted that neither June 2013 statement of the case had discussed the propriety of the initial 10 percent rating.  On remand, the AOJ issued a December 2016 supplemental statement of the case, but to date has still never issued a statement of the case.  Therefore, remand is still required for the issuance of that statement of the case as the December 2016 supplemental statement of the case cannot stand in for the required statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case that addresses the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected ischemic heart disease.  This statement of the case should include information as to the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9, "Appeal to Board of Veterans' Appeals."  The AOJ should advise the Veteran and his representative that this particular issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

